UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-22427 HESKA CORPORATION (Exact name of registrant as specified in its charter) Delaware 77-0192527 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 3760 Rocky Mountain Avenue Loveland, Colorado 80538 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(970)493-7272 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) ofthe Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 ofRegulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company as defined in Rule 12b-2 of the Exchange Act.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o(Do not check if a small reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x The number of shares of the Registrant's Common Stock outstanding at October27, 2009 was 52,122,944. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements: Condensed Consolidated Balance Sheets (Unaudited) as of December 31, 2008 and September 30, 2009 2 Condensed Consolidated Statements of Operations (Unaudited) for the three months and nine months ended September 30, 2008 and 2009 3 Condensed Consolidated Statements of Cash Flows (Unaudited) for the nine months ended September 30, 2008 and 2009 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 20 PART II -OTHER INFORMATION Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. Submission of Matters to a Vote of Security Holders 33 Item 5. Other Information 33 Item 6. Exhibits 33 Signatures 34 DRI-CHEM is a registered trademark of FUJIFILM Corporation.i-STAT is a registered trademark of Abbott Laboratories.SPOTCHEM is a trademark of Arkray, Inc.TRI-HEART is a registered trademark of Schering-Plough Animal Health Corporation ("SPAH") in the United States and is a trademark of Heska Corporation in other countries.HESKA, ALLERCEPT, AVERT,E.R.D.-HEALTHSCREEN, E-SCREEN, FELINE ULTRANASAL, HEMATRUE, SOLO STEP, THYROMED and VET/OX are registered trademarks and CBC-DIFF, G2DIGITAL and VET/IV are registered trademarks of Heska Corporation in the United States and/or other countries.This Form 10-Q also refers to trademarks and trade names of other organizations. -1- HESKA CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (dollars in thousands except per share amounts) (unaudited) ASSETS December 31, 2008 September 30, 2009 Current assets: Cash and cash equivalents $ 4,705 $ 5,603 Accounts receivable, net of allowance for doubtful accounts of $209 and $163, respectively 9,514 9,434 Inventories, net 15,249 12,849 Deferred tax asset, current 869 811 Other current assets 953 833 Total current assets 31,290 29,530 Property and equipment, net 8,509 6,785 Goodwill 890 907 Deferred tax asset, net of current portion 29,749 28,770 Total assets $ 70,438 $ 65,992 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 3,904 $ 3,643 Accrued liabilities 3,128 3,565 Accrued restructuring 578 — Current portion of deferred revenue 2,806 2,595 Line of credit 11,042 5,984 Current portion of long-term debt 770 573 Total current liabilities 22,228 16,360 Long-term debt, net of current portion 381 — Deferred revenue, net of current portion, and other 5,306 4,995 Total liabilities 27,915 21,355 Commitments and contingencies Stockholders' equity: Preferred stock, $.001 par value, 25,000,000 shares authorized; none issued or outstanding — — Common stock, $.001 par value, 75,000,000 shares authorized; 52,010,928 and 52,122,944 shares issued and outstanding, respectively 52 52 Additional paid-in capital 216,463 216,744 Accumulated other comprehensive income 46 97 Accumulated deficit (174,038 ) (172,256 ) Total stockholders' equity 42,523 44,637 Total liabilities and stockholders' equity $ 70,438 $ 65,992 See accompanying notes to condensed consolidated financial statements. -2- HESKA CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) (unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2008 2009 2008 2009 Revenue, net: Core companion animal health $ 19,240 $ 16,892 $ 54,473 $ 51,908 Other vaccines, pharmaceuticals and products 2,446 2,658 11,746 6,412 Total revenue, net 21,686 19,550 66,219 58,320 Cost of revenue 13,490 12,130 41,716 36,496 Gross profit 8,196 7,420 24,503 21,824 Operating expenses: Selling and marketing 4,458 3,695 14,024 11,075 Research and development 506 457 1,462 1,308 General and administrative 2,134 2,109 6,756 6,255 Total operating expenses 7,098 6,261 22,242 18,638 Operating income 1,098 1,159 2,261 3,186 Interest and other (income) expense, net 153 (13 ) 500 193 Income before income taxes 945 1,172 1,761 2,993 Income tax expense 368 429 744 1,211 Net income $ 577 $ 743 $ 1,017 $ 1,782 Basic net income per share $ 0.01 $ 0.01 $ 0.02 $ 0.03 Diluted net income per share $ 0.01 $ 0.01 $ 0.02 $ 0.03 Weighted average outstanding shares used to compute basic net income per share 51,797 52,123 51,625 52,049 Weighted average outstanding shares used to compute diluted net income per share 52,580 52,192 53,774 52,060 See accompanying notes to condensed consolidated financial statements. -3- HESKA CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Nine Months Ended September 30, 2008 2009 CASH FLOWS PROVIDED BY (USED IN) OPERATING ACTIVITIES: Net income $ 1,017 $ 1,782 Adjustments to reconcile net income to cash provided by (used in) operating activities: Depreciation and amortization 2,337 1,975 Deferred tax expense 654 1,038 Stock-based compensation 302 245 Unrealized loss on foreign currency translation 38 108 Changes in operating assets and liabilities: Accounts receivable (55 ) 80 Inventories 823 2,326 Other current assets 43 106 Accounts payable 254 (261 ) Accrued liabilities 559 (165 ) Deferred revenue and other liabilities (1,686 ) (498 ) Net cash provided by (used in) operating activities 4,286 6,736 CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment (528 ) (177 ) Net cash provided by (used in) investing activities (528 ) (177 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of common stock 332 36 Proceeds from (repayments of) line of credit borrowings, net (3,594 ) (5,058 ) Proceeds from (repayments of) debt and capital lease obligations, net (582 ) (578 ) Net cash provided by (used in) financing activities (3,844 ) (5,600 ) EFFECT OF EXCHANGE RATE CHANGES ON CASH (4 ) (61 ) INCREASE (DECREASE)IN CASH AND CASH EQUIVALENTS (90 ) 898 CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 5,524 4,705 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 5,434 $ 5,603 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for interest $ 528 $ 350 Non-cash transfer of inventory to property and equipment $ 539 $ 71 See accompanying notes to condensed consolidated financial statements. -4- HESKA CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS September 30, 2009 (UNAUDITED) 1.ORGANIZATION AND BUSINESS Heska Corporation ("Heska" or the "Company") develops, manufactures, markets, sells and supports veterinary products.Heska's core focus is on the canine and feline companion animal health markets. 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying unaudited condensed consolidated financial statements are the responsibility of the Company's management and have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and pursuant to the instructions to Form 10-Q and rules and regulations of the Securities and Exchange Commission (the "SEC").The condensed consolidated balance sheet as of September 30, 2009, the condensed consolidated statements of operations for the three months and nine months ended September 30, 2008 and 2009 and the condensed consolidated statements of cash flows for the nine months ended September 30, 2008 and 2009 are unaudited, but include, in the opinion of management, all adjustments (consisting of normal recurring adjustments) which the Company considers necessary for a fair presentation of its financial position, operating results and cash flows for the periods presented.All material intercompany transactions and balances have been eliminated in consolidation.Although the Company believes that the disclosures in these financial statements are adequate to make the information presented not misleading, certain information and footnote disclosures normally included in complete financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to the rules and regulations of the SEC. Results for any interim period are not necessarily indicative of results for any future interim period or for the entire year.The accompanying financial statements and related disclosures have been prepared with the presumption that users of the interim financial information have read or have access to the audited financial statements for the preceding fiscal year.Accordingly, these financial statements should be read in conjunction with the audited financial statements and the related notes thereto for the year ended December 31, 2008, included in the Company's Annual Report on Form 10-K filed with the SEC on March 16, 2009. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amount of revenue and expense during the reported period.Actual results could differ from those estimates.Significant estimates are required when establishing the allowance for doubtful accounts and the provision for excess/obsolete inventory, in determining the period over which the Company's obligations are fulfilled under agreements to license product rights and/or technology rights, and in determining the need for, and the amount of, a valuation allowance on certain deferred tax assets. -5- Reclassifications Certain prior year numbers have been reclassified to be consistent with the current year presentation.These reclassifications include revenue previously reflected as Research, Development and Other Revenue which is now included in revenue by segment and costs previously reflected as Cost of Research, Development and Other Revenue which are now included in Cost of Revenue. Inventories Inventories are stated at the lower of cost or market using the first-in, first-out method.Inventory manufactured by the Company includes the cost of material, labor and overhead.If the cost of inventories exceeds estimated fair value, provisions are made to reduce the carrying value to estimated fair value. Inventories, net consist of the following (in thousands): December 31, 2008 September 30, 2009 Raw materials $ 6,893 $ 5,989 Work in process 2,957 2,903 Finished goods 6,370 4,838 Allowance for excess or obsolete inventory (971 ) (881 ) $ 15,249 $ 12,849 Basic and Diluted Net Income (Loss) Per Share Basic net income (loss) per common share is computed using the weighted average number of common shares outstanding during the period.Diluted net income (loss) per share is computed using the sum of the weighted average number of shares of common stock outstanding, and, if not anti-dilutive, the effect of outstanding common stock equivalents (such as stock options and warrants) determined using the treasury stock method.For the three and nine months ended September 30, 2009 and September 30, 2008, the Company reported net income and therefore, dilutive common stock equivalent securities, as computed using the treasury stock method, were added to basic weighted average shares outstanding for the period to derive the weighted average shares for the diluted earnings per share calculation.Common stock equivalent securities that were anti-dilutive for the nine months ended September 30, 2009 and September 30, 2008, and therefore excluded, were outstanding options to purchase 12,028,952 and 4,547,890 shares of common stock, respectively.Common stock equivalent securities that were anti-dilutive for the three months ended September 30, 2009 and September 30, 2008, and therefore excluded, were outstanding options to purchase 12,015,652 and 7,978,742 shares of common stock, respectively.These securities are anti-dilutive primarily due to exercise prices greater than the average value of the Company's common stock during the three and nine months ended September30, 2009 and 2008.Should the Company's stock price increase, the number of common stock equivalents considered to be dilutive will increase. Subsequent Events The Company has evaluated known subsequent events through the close of business on October 27, 2009.The Company has not evaluated known subsequent events occurring after the close of business on October 27, 2009 in preparing the accompanying unaudited condensed consolidated financial statements. -6- 3.CAPITAL STOCK The fair value of each option grant was estimated on the date of grant using the Black-Scholes option-pricing model, with the following weighted average assumptions for options granted in the three and nine months ended September 30, 2008 and 2009. Three Months Ended September 30, Nine Months Ended September 30, 2008 2009 2008 2009 Risk-free interest rate 2.14% 1.48% 2.61% 1.43% Expected lives 3.0 years 3.0 years 2.9 years 2.9 years Expected volatility 50% 69% 51% 67% Expected dividend yield 0% 0% 0% 0% A summary of the Company's stock option plans is as follows: Year Ended December 31, 2008 Nine Months Ended September 30, 2009 Options Weighted Average Exercise Price Options Weighted Average Exercise Price Outstanding at beginning of period 12,118,417 $ 1.3979 12,835,269 $ 1.2836 Granted at market 1,575,268 $ 0.7694 325,000 $ 0.4597 Cancelled (573,898 ) $ 2.5005 (801,321 ) $ 1.6242 Exercised (284,518 ) $ 0.8526 — $ 0.0000 Outstanding at end of period 12,835,269 $ 1.2836 12,358,948 $ 1.2398 Exercisable at end of period 11,042,716 $ 1.3360 11,046,705 $ 1.2793 The estimated fair value of stock options granted during the nine months ended September 30, 2009 and 2008 was computed to be approximately $66 thousand and $264 thousand, respectively.The amount is amortized ratably over the vesting period of the options.The per share weighted average estimated fair value of options granted during the nine months ended September 30, 2009 and 2008 was computed to be approximately $0.20 and $0.56, respectively.The total intrinsic value of options exercised during the nine months ended September 30, 2009 and 2008 was $0 and $136 thousand, respectively.The cash proceeds from options exercised during the nine months ended September 30, 2009 and 2008 were $0 and $241thousand, respectively. The following table summarizes information about stock options outstanding and exercisable at September 30, 2009: Options Outstanding Options Exercisable Exercise Prices Number of Options Outstanding at September 30, 2009 Weighted Average Remaining Contractual Life in Years Weighted Average Exercise Price Number of Options Exercisable at September 30, 2009 Weighted Average Exercise Price $0.27 - $0.70 2,829,923 5.93 $ 0.5344 1,975,173 $ 0.5744 $0.71 - $1.06 2,884,867 4.36 $ 0.9279 2,869,867 $ 0.9279 $1.07 - $1.25 2,353,175 4.54 $ 1.2156 2,353,175 $ 1.2156 $1.26 - $1.82 2,069,150 5.86 $ 1.5873 2,043,108 $ 1.5891 $1.83 - $4.12 2,221,833 5.12 $ 2.2455 1,805,382 $ 2.3413 $0.27 - $4.12 12,358,948 5.14 $ 1.2398 11,046,705 $ 1.2793 -7- As of September 30, 2009, there was approximately $513 thousand of total unrecognized compensation expense related to outstanding stock options.That expense is expected to be recognized over a weighted average period of 2.0 years, with approximately $64 thousand to be recognized in the three months ending December 31, 2009 and all the cost to be recognized as of September 2013, assuming all options vest according to the vesting schedules in place at September 30, 2009.As of September 30, 2009, the aggregate intrinsic value of outstanding options was approximately $34 thousand and the aggregate intrinsic value of exercisable options was approximately $33thousand. 4.SEGMENT REPORTING The Company is comprised of two reportable segments, Core Companion Animal Health ("CCA") and Other Vaccines, Pharmaceuticals and Products ("OVP").The Core Companion Animal Health segment includes diagnostic instruments and supplies, as well as single use diagnostic and other tests, pharmaceuticals and vaccines, primarily for canine and feline use.These products are sold directly by the Company as well as through independent third-party distributors and other distribution relationships.CCA segment products manufactured at the Des Moines, Iowa production facility included in our OVP segment's assets are transferred at cost and are not recorded as revenue for our OVP segment.The Other Vaccines, Pharmaceuticals and Products segment includes private label vaccine and pharmaceutical production, primarily for cattle, but also for other animals including small mammals and fish.All OVP products are sold by third parties under third-party labels. Summarized financial information concerning the Company's reportable segments is shown in the following table (in thousands): Core Companion Animal Health Other Vaccines, Pharmaceuticals and Products Total Nine Months Ended September 30, 2008: Total revenue $ 54,473 $ 11,746 $ 66,219 Operating income (loss) (12 ) 2,273 2,261 Interest expense 381 127 508 Total assets 61,421 10,759 72,180 Net assets 39,450 5,142 44,592 Capital expenditures 192 336 528 Depreciation and amortization 1,648 689 2,337 Nine Months Ended September 30, 2009: Total revenue $ 51,908 $ 6,412 $ 58,320 Operating income 3,126 60 3,186 Interest expense 287 65 352 Total assets 54,665 11,327 65,992 Net assets 37,747 6,890 44,637 Capital expenditures 170 7 177 Depreciation and amortization 1,273 702 1,975 -8- Core Companion Animal Health Other Vaccines, Pharmaceuticals and Products Total Three Months Ended September 30, 2008: Total revenue $ 19,240 $ 2,446 $ 21,686 Operating income 1,082 16 1,098 Interest expense 93 33 126 Total assets 61,421 10,759 72,180 Net assets 39,450 5,142 44,592 Capital expenditures 66 25 91 Depreciation and amortization 521 230 751 Three Months Ended September 30, 2009: Total revenue $ 16,892 $ 2,658 $ 19,550 Operating income 774 385 1,159 Interest expense 58 24 82 Total assets 54,665 11,327 65,992 Net assets 37,747 6,890 44,637 Capital expenditures 49 2 51 Depreciation and amortization 418 233 651 5. COMPREHENSIVE INCOME Comprehensive income includes net income plus the results of certain stockholders' equity changes not reflected in the Condensed Consolidated Statements of Operations.Such changes primarily include foreign currency translation items.Total comprehensive income for the nine months ended September 30, 2009 and 2008 was $1.8 million and $1.1 million, respectively.Total comprehensive income for the three months ended September30, 2009 and 2008 was $873 thousand and $378 thousand, respectively. -9- Item 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis of our financial condition and results of operations should be read in conjunction with "Selected Consolidated Financial Data" and the Unaudited Condensed Consolidated Financial Statements and related Notes included in Part I Item 1 of this Form 10-Q. This discussion contains forward-looking statements that involve risks and uncertainties.Such statements, which include statements concerning future revenue sources and concentration, gross profit margins, selling and marketing expenses, general and administrative expenses, research and development expenses, capital resources, capital expenditures and additional financings or borrowings, are subject to risks and uncertainties, including, but not limited to, those discussed below and elsewhere in this Form 10-Q, particularly in Part II Item 1A. "Risk Factors," that could cause actual results to differ materially from those projected.The forward-looking statements set forth in this Form 10-Q are as of October 27, 2009, and we do not intend to update this forward-looking information. Overview We develop, manufacture, market, sell and support veterinary products.Our business is comprised of two reportable segments, Core Companion Animal Health, which represented 89% of our revenue for the twelve months ended September 30, 2009 and Other Vaccines, Pharmaceuticals and Products, which represented 11% of our revenue for the twelve months ended September 30, 2009. The Core Companion Animal Health ("CCA") segment includes diagnostic instruments and supplies as well as single use diagnostic and other tests, pharmaceuticals and vaccines, primarily for canine and feline use. Diagnostic instruments and supplies represented approximately 50% of our revenue for the twelve months ended September 30, 2009.Many products in this area involve placing an instrument in the field and generating future revenue from consumables, including items such as supplies and service, as that instrument is used.Approximately 38% of our revenue for the twelve months ended September 30, 2009 resulted from the sale of such consumables to an installed base of instruments and approximately 13% of our revenue was from new hardware sales.A loss of or disruption in supply of consumables we are selling to an installed base of instruments could substantially harm our business.For example, the supplier of our handheld blood analysis instruments has informed us of the cancellation of our contractual agreement as of November 1, 2009 and that they will not supply us with any instruments or consumables after that date.We have established a large installed base of handheld blood analysis instruments and sales of instruments and consumables in this area represented 18% of our revenue in the twelve months ended September 30, 2009, the largest percentage of any of our product areas.We anticipate a significant decline in revenue and gross margin related to our handheld blood analysis instruments following the termination of supply of these products.All diagnostic instruments and supplies are supplied by third parties, who typically own the product rights and supply the product to us under marketing and/or distribution agreements.In many cases, we have collaborated with a third party to adapt a human instrument for veterinary use.Major products in this area include our handheld blood analysis instruments, our chemistry instruments and our hematology instruments and their affiliated operating consumables.Revenue from products in these three areas, including revenues from consumables, represented approximately 46% of our revenue for the twelve months ended September 30, 2009. Other CCA revenue, including single use diagnostic and other tests, pharmaceuticals and vaccines as well as research and development, licensing and royalty revenue, represented approximately 39% of our revenue for the twelve months ended September 30, 2009.Since items in this area are often single use by their nature, our typical aim is to build customer satisfaction and loyalty for each product, generate repeat annual sales from existing customers and expand our customer base in the future.Products in this area are both supplied by third -10- parties and provided by us.Major products in this area include our heartworm diagnostic tests, our heartworm preventive, our allergy test kits, our allergy immunotherapy and our allergy diagnostic tests.Combined revenue from heartworm-related products and allergy-related products represented approximately 34% of our revenue for the twelve months ended September 30, We consider the CCA segment to be our core business and devote most of our management time and other resources to improving the prospects for this segment.Maintaining a continuing, reliable and economic supply of products we currently obtain from third parties is critical to our success in this area.Virtually all of our sales and marketing expenses occur in the CCA segment.The majority of our research and development spending is dedicated to this segment, as well.We strive to provide high value products and advance the state of veterinary medicine. All our CCA products are ultimately sold to or through veterinarians.In many cases, veterinarians will mark up their costs to the end user.The acceptance of our products by veterinarians is critical to our success.CCA products are sold directly by us as well as through independent third-party distributors and other relationships, such as corporate agreements.Revenue from direct sales, independent third-party distributors and other relationships represented approximately 51%, 27% and 22%, respectively, of CCA revenue for the twelve months ended September 30, Independent third-party distributors may be effective in increasing sales of our products to veterinarians, although we would expect a corresponding lower gross margin as such distributors typically buy products from us at a discount to end user prices.For us to be effective when working with an independent third-party distributor, the distributor must agree to market and/or sell our products and we must provide proper economic incentives to the distributor as well as contend effectively for the distributor's time and focus given other products the distributor may be carrying, potentially including those of our competitors.We believe that one of our largest competitors, IDEXX Laboratories, Inc. ("IDEXX"), in effect prohibits its distributors from selling competitive products, including our diagnostic instruments and heartworm diagnostic tests.We believe the IDEXX restrictions limit our ability to engage national distributors to sell our full distribution line of products. We intend to sustain profitability over the long term through a combination of revenue growth, gross margin improvement and expense control.Accordingly, we closely monitor revenue growth trends in our CCA segment.Revenue in this segment declined 9% for the twelve months ended September 30, 2009 as compared to the twelve months ended September 30, 2008.We believe poor economic conditions over the past year have impacted our revenue growth as, for example, veterinarians have delayed or deferred capital expenditures on new diagnostic instrumentation. The Other
